Anderson, J.,
delivered the opinion of the court.
Appellant, B: S. Howell, sued appellee, A. E. Norton, for one hundred dollars damages claimed to have been suffered by appellant in the loss of his dog, killed by the minor son of appellee. Suit was brought in the court of a justice of the peace of Forrest county; from there the ease went to the circuit court of that county where on the trial, at the conclusion of appellant’s evidence on motion of appellee said evidence was excluded, and a verdict directed for appellee. Judgment was accordingly entered, from which appellant prosecutes this appeal.
Appellant and appellee owned adjoining property, separated by a fence. Appellant’s dog was shot by a minor son of appellee while in the latter’s pasture. There was sufficient evidence to go to the jury on the question of whether appellee’s minor son was justified in killing the dog.
Although the general rule is that the father of a minor child cannot be held liable for the tort, of the child merely on the ground of parental relation, still, if the father authorized or ratified the tort, he is liable therefor. Labatt on Master and Servant (2 Ed.), sections 2268 and 2269, pp. 6830 and 6832 inclusive. On the trial appellant introduced evidence which tended to show that appellee admitted that he both authorized and ratified the killing of appellant’s dog by his minor son. This clearly made a question for the jury on proper instructions of the court.

Reversed and remanded.